Nichols, Justice.
This is a companion appeal involving the same litigation as Southernaire Corp. v. Worley, 230 Ga. 486. After summary judgment was granted the defendants, such judgment was stayed for a period of sixty days. After the notice of appeal had been filed, the plaintiffs sought and obtained from the trial court a supersedeas during appeal. The defendants appealed and the sole enumeration of error complains of the grant of supersedeas after the notice of appeal was filed. Held:
1. While in a civil action the trial court loses jurisdiction *490upon the filing of a notice of appeal (Aetna Cas. &c. Co. v. Bullington, 227 Ga. 485 (1) (181 SE2d 495)), yet in an injunction case the trial court is empowered to suspend or modify the injunction after a notice of appeal is filed (Stephens v. Geise, 226 Ga. 639 (176 SE2d 923)), and the grant of the supersedeas in the present case shows no error.
Argued March 12, 1973
Decided April 13, 1973.
Heard, Leverett & Adams, E. Freeman Leverett, for appellants.
Lavender & Cunningham, Woodrow W. Lavender, Fred F. Cunningham, for appellee.

Judgment affirmed.


All the Justices concur.